IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,632-01


                    EX PARTE KENNETH RAY NETHERTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 26,537 IN THE 159th DISTRICT COURT
                            FROM ANGELINA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). After a period of deferred adjudication,

Applicant was convicted of indecency with a child and sentenced to six years’ imprisonment

pursuant to a plea agreement. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because the plea agreement can no longer

be followed. As a part of his plea agreement, Applicant was to be considered for shock probation.

However, counsel failed to file a timely motion for consideration and now the time for such

consideration has passed.
                                                                                                   2

       The trial court signed an agreed order stating that Applicant is entitled to relief and should

be released to community supervision.

       Relief is granted. The judgment of adjudication in Cause No. 26,537 in the 159th District

Court of Angelina County is set aside, and Applicant is remanded to the custody of the Sheriff of

Angelina County to answer the motion for adjudication of guilt. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 24, 2013
Do not publish